
	
		I
		112th CONGRESS
		1st Session
		H. R. 3227
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. LoBiondo (for
			 himself, Mr. Smith of New Jersey,
			 Mr. Lance, and
			 Mr. Frelinghuysen) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from issuing
		  oil and gas leases on portions of the Outer Continental Shelf located off the
		  coast of New Jersey.
	
	
		1.Prohibition on oil and gas
			 leasing off the coast of New Jersey
			(a)ProhibitionThe
			 Secretary of the Interior shall not issue a lease, permit, or license for the
			 exploration for or extraction of oil or gas on or from submerged lands
			 described in subsection (b).
			(b)Lands
			 describedThe submerged lands with respect to which subsection
			 (a) applies are all submerged lands seaward from the landward boundary of the
			 Outer Continental Shelf that lie within 125 miles of any point of the coast
			 line of the State of New Jersey.
			
